OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


           ©FF8C8AL BUSJMESS
           STATE OF TEXAS. !;                                                       XJ ^BV' '"»'"'<''"''•", P1IMEV BOWES
           PENALTY FOR
                                                                                    02 1R
5/28/2015 FRJVATEUSE                                                                0002003152            JUN08      20\ -;
HAINES, RODNEY STEVE           TrrCt.tNb.,Ar0'5^21!#ls
On this jte&J&e application   for" 1                 eas Corpus has been received
and pj^sentedtolke
                                                                                                   Abel Acosta, Clerk




                                                                                                           UTF




                                  ^Ru'a'.lffiigff Kftiiffi '; n"^«f>fei»gMM»w*a^Wwi^^